                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 3/19/2020

 MARCOS CALCANO, on behalf of himself
 and all other persons similarly situated,

                            Plaintiff,                          1:19-cv-10594-MKV

                    -against-                                       ORDER OF
                                                                    DISMISSAL
 TORRID LLC,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties, dated March 18, 2020, informing the

Court that the parties have reached a settlement in principle and requesting that the Court issue a

30-day order [ECF #12]. Accordingly, it is hereby ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if the application to restore the action is made by April 20, 2020. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze,

Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
Date: March 19, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
